         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JENNIFER MILLER,                            *

      Plaintiff,                            *

vs.                                         *
                                                             CASE NO. 4:20-CV-2 (CDL)
MICHAEL W. NAIL, JOSEPHINE                  *
FORD, and SEAN CARROLL
THOMPSON,                                   *

      Defendants.                           *


                                      O R D E R

      Jennifer      Miller    alleges    that      her       probation      officer,         Sean

Carroll     Thompson,        compelled      her         to     engage       in     a     sexual

relationship     with      him.      When       Miller       ended    the       relationship,

Thompson     retaliated       against    her      by     reporting         her     to    be    in

violation of her probation.             As a result, Miller was arrested and

incarcerated.          A     superior     court         judge       later       revoked       her

probation.       Miller brought this action under 42 U.S.C. § 1983

against Thompson in his individual capacity.                              She also asserts

§ 1983     claims    against      Thompson’s        former          supervisors         at    the

Georgia Department of Community Supervision, Michael W. Nail and

Josephine Ford.         First, Miller claims that she is entitled to

injunctive     relief      against      Nail      and        Ford    in    their       official

capacities.         Second,   Miller     contends        that       she    is    entitled      to

damages against Nail and             Ford in       their individual capacities.

Nail and Ford filed a motion to dismiss, arguing that Miller’s
          Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 2 of 14



claim     for    injunctive          relief    should       be    dismissed         for    lack    of

standing     and      that     they    are     entitled      to    qualified         immunity     on

Miller’s claim for damages.                   As discussed below, the Court grants

the   motion     to        dismiss    (ECF     No. 18)      as    to Miller’s             claim   for

injunctive       relief       but     denies    the    motion      as     to    her    claim      for

damages against Nail and Ford in their individual capacities.

                                     FACTUAL ALLEGATIONS

        Jennifer       Miller        was    convicted       of     drug    charges          in    the

Superior Court for Muscogee County, Georgia.                              She was placed on

probation for seven years, until May 2023.                          Sean Carroll Thompson

was   a    community         supervision        officer      employed          by    the    Georgia

Department       of    Community           Supervision,      and    he     was       assigned     to

conduct field visits on Miller during her probation.                                       While on

official     field         visits     to    check     on   Miller,      Thompson          pressured

Miller into engaging in sexual activity with him.                                   When Thompson

made his last field visit to Miller, though, Miller declined to

engage in sexual activity with Thompson.                             Miller asserts that

Thompson retaliated against her for discontinuing their sexual

relationship          by    reporting        Miller    to    be    in     violation         of    her

probation.         As a result, Miller was arrested and incarcerated.

Miller’s probation was later revoked by the Superior Court, and

Miller     was   ordered        to    enter    and     complete      the       Muscogee      County

Adult Drug Court Program, though she was later removed from the

program “for failure to comply with the program requirements and



                                                 2
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 3 of 14



the balance of her probation was terminated.”                     Am. Compl. ¶ 29,

ECF No. 15.1

     Miller brought this action under 42 U.S.C. § 1983 against

Thompson    in   his   individual     capacity,      asserting       that    Thompson

violated her right to due process under the Fourteenth Amendment.

Miller    also   asserts   official    capacity      and    individual      capacity

§ 1983     claims   against    Thompson’s     former        supervisors      at     the

Georgia Department of Community Supervision, Michael W. Nail and

Josephine Ford.        Miller contends that Nail and Ford failed to

impose proper monitoring requirements on probation officers like

Thompson, such as a requirement that probation officers wear body

cameras when interacting with probationers.                   Id. ¶ 34.          Miller

further alleges that Ford “was aware of, or should have been

aware of,” Thompson’s propensity “to misuse his authority over

female    probationers     assigned   to    him   for      supervision      of    their

probation in order to compel female probationers to engage in a

sexual    relationship     with   him,”     yet   Ford      did    not   adequately

monitor Thompson. Id. ¶ 5.            And Miller alleges that “specific

incidents which occurred during the two-year period before . . .

Thompson    began   inappropriate     contact     with     [Miller],”       including

“sexual contact and/or assault             by male      and female [probation]

officers    on   female    probationers,”     put    both     Ford    and    Nail    on

1  Miller reported that Thompson had coerced her into a sexual
relationship.  Thompson admitted the allegations and was found guilty
of violating his oath and sexual assault of a probationer. He is now
in prison.

                                        3
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 4 of 14



notice that they needed “to take action to prevent the recurrence

of   sexual      contact   and/or   assault    by    [probation]     officers    on

female probationers.”           Id. ¶ 35.     Finally, Miller alleges that

Ford and Nail were aware or should have been aware that their

failure    to    monitor    probation   officers     could     facilitate   sexual

contact or assault by community supervision officers.                 Id.

        Miller seeks damages from Thompson, Nail, and Ford in their

individual capacities.          She also seeks injunctive relief against

Nail and Ford in their official capacities.                    Miller wishes to

represent a class of all probationers under the supervision of

the Georgia Department of Supervision.              Id. ¶ 8.

                                    DISCUSSION

        Nail and Ford filed a motion to dismiss the claims against

them.     They assert that Miller does not have standing to assert

her claim for injunctive relief and that they are entitled to

qualified immunity on Miller’s damages claims against them.                      The

Court will address each claim in turn.

I.      Claim for Injunctive Relief

        Miller    seeks    an   injunction    requiring      Ford   and   Nail   to

“implement       policies,      practices,    and    procedures      within      the

Department designed to remedy the constitutional violations” she

alleges “and to protect probationers under the supervision of the

Department from similar constitutional violations in the future

at the hands of community supervision officers during in-person



                                        4
        Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 5 of 14



contacts     with    probationers      by    monitoring          said      contacts    using

video and audio recording equipment.”                        Am. Compl. 36.         Nail and

Ford argue that even if Miller’s allegations are taken as true,

Miller lacks standing to bring a claim for injunctive relief, and

they moved to dismiss that claim under Federal Rule of 12(b)(1)

for lack of subject matter jurisdiction.

       “Article III of the Constitution limits federal courts to

adjudicating        actual   ‘cases’     and          ‘controversies.’”       A&M     Gerber

Chiropractic LLC v. GEICO Gen. Ins. Co., 925 F.3d 1205, 1210

(11th Cir. 2019).          “Perhaps the most important of the Article III

doctrines grounded in the case-or-controversy requirement is that

of standing.” Id. (quoting Wooden v. Bd. of Regents of the Univ.

Sys. of Ga., 247 F.3d 1262, 1273 (11th Cir. 2001)).                           “In essence

the question of standing is whether the litigant is entitled to

have the court decide the merits of the dispute or of particular

issues.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

“The party who invokes a federal court’s authority must show, at

an   ‘irreducible        minimum,’    that       at    the    time   the    complaint       was

filed, he has suffered some actual or threatened injury resulting

from   the   defendant’s       conduct,      that       the    injury      fairly     can    be

traced to the challenged action, and that the injury is likely to

be   redressed      by    favorable    court          disposition.”         Id.     (quoting

Atlanta Gas Light Co. v. Aetna Cas. & Sur. Co., 68 F.3d 409, 414

(11th Cir. 1995)).



                                             5
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 6 of 14



        Even if Miller has standing to assert a claim for damages

based    on    conduct      that    caused       a    past       injury,   that     does    not

automatically         entitle      her    to    pursue       a    claim    for    injunctive

relief.       Worthy v. City of Phenix City, 930 F.3d 1206, 1215 (11th

Cir. 2019).          Rather, to “demonstrate that a case or controversy

exists    to    meet    the     Article        III    standing      requirement       when    a

plaintiff       is     seeking      injunctive         or        declaratory      relief,     a

plaintiff must allege facts from which it appears there is a

substantial      likelihood        that       [s]he    will       suffer   injury     in    the

future.”       Id. (quoting Malowney v. Fed. Collection Deposit Grp.,

193 F.3d 1342, 1346 (11th Cir. 1999)).                        “In determining ‘whether

a future injury is likely to occur, [the courts] consider whether

the     plaintiff      is   likely       to     have    another         encounter    with    a

government officer due to the same conduct that caused the past

injury.’” Id. (quoting J W ex rel. Tammy Williams v. Birmingham

Bd. of Educ., 904 F.3d 1248, 1264 (11th Cir. 2018)).

        Miller contends that she has standing based on the present

effects of Thompson’s conduct.                   She also asserts that she would

have remained on probation if Thompson had not reported her as

being    in    violation      of   her    probation. 2            But   these    allegations


2  Miller asserts that she reported Thompson’s conduct and was
interviewed by the Georgia Department of Community Supervision’s Office
of Professional standards. Am. Compl. ¶ 25. She further asserts that
Thompson admitted her allegations and was arrested.    Id. ¶ 26.   And,
she alleges that her probation was formally revoked after she made the
report and after Thompson was arrested.    Id. ¶ 28.   Miller does not
argue or allege that there was no factual basis to support the Superior
Court’s decision to revoke her probation.

                                                6
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 7 of 14



relate to Miller’s past injuries.                      Miller does not sufficiently

assert    that     there    is    a     substantial       likelihood      that    she   will

suffer a future injury if she is ever placed on probation again.

Miller does not allege that she is on probation; she alleges that

her probation was “terminated” more than a year before she filed

this action.        Am. Compl. ¶ 29.                 To be at risk of suffering the

same   injury      Thompson      inflicted,           Miller    would   have     to   (1)    be

placed on probation again and (2) be subject to supervision by a

probation officer who violates the law by attempting to coerce

her into a sexual relationship.                       “The threat of future injury

here is not sufficiently real or immediate, particularly because

the main event that will trigger the potential future harm is a

voluntary decision by [a new community supervision officer] to

violate the law.”          Worthy, 930 F.3d at 1216.

       Citing Roe v. Wade, 410 U.S. 113 (1973) and U.S. Parole

Commission v. Geraghty, 445 U.S. 388 (1980), Miller contends that

she retained standing to sue for injunctive relief even though

her probation ended.             But those cases do not help Miller.                        The

portion of Roe Miller cites stands for the proposition that if a

plaintiff has standing to bring an action at the time of filing,

a   change    of    status       will      not   moot     the    action   or     extinguish

standing     if    the   issue        is   capable      of     repetition,     yet    evading

review.      Roe, 410 U.S. at 125.                   And Geraghty established that a

plaintiff class representative who has standing to sue at the



                                                 7
        Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 8 of 14



time    of    filing    but   whose     individual      claim       becomes    moot    may

nonetheless appeal the denial of a class certification motion.

Geraghty,      445     U.S.   at   404.         Importantly,     in    both     Roe    and

Geraghty, the plaintiffs had standing when they filed suit.                             In

contrast, here, Miller was not on probation when she filed this

action; her probation had ended more than a year before she filed

her    Complaint.         And,     as   discussed       above,      Miller     does    not

sufficiently assert that there is a substantial likelihood that

she    will    suffer    a    future    injury     if   she    is     ever    placed    on

probation again.          Accordingly, the Court finds that Miller has

not    adequately       alleged     standing      to    support       her     claim    for

injunctive relief.

       Finally, Miller argues that she has standing for her claim

for injunctive relief because she seeks to represent a class of

similarly situated female probationers who are presently serving

probation sentences.           But it is “well-settled that ‘if none of

the named plaintiffs purporting to represent a class establishes

the requisite of a case or controversy with the defendants, none

may seek relief on behalf of [herself] or any other member of the

class.’” Gerber, 925 F.3d at 1211 (quoting O’Shea v. Littleton,

414 U.S. 488, 494 (1974)).                If a plaintiff does not allege and

show a personal injury, then               she does not have standing; the

“individual injury requirement is not met by alleging that injury

has been suffered by other, unidentified members of the class to



                                            8
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 9 of 14



which     the     plaintiff            belongs          and     which      [s]he      purports      to

represent.”          Id. (quoting Griffin v. Dugger, 823 F.2d 1476, 1483

(11th    Cir.     1987)).          “Thus,          a       plaintiff    cannot       include     class

action allegations in a complaint and expect to be relieved of

personally meeting the requirements of constitutional standing,

even if the persons described in the class definition would have

standing themselves to sue.”                        Id. (quoting Griffin, 823 F.2d at

1483).     “A named plaintiff in a class action who cannot establish

the   requisite         case     or     controversy            between       [herself]       and    the

defendants        simply         cannot        seek          relief     for        anyone—not       for

[herself],       and      not    for    any        other member         of    the class.”           Id.

(quoting Griffin, 823 F.2d at 1483).                           For these reasons, Miller’s

class allegations do not save her claim for injunctive relief,

and it is dismissed.

II.     Claim for Damages

        In addition to her claim for injunctive relief, Miller seeks

damages       from     Nail      and        Ford       in    their     individual         capacities,

asserting that they violated her Fourteenth Amendment due process

rights.         Nail      and    Ford       argue       that    Miller       did   not     adequately

allege    a     basis      for    supervisory               liability,       and    they    moved    to

dismiss Miller’s individual capacity damages claims against them

for     failure      to    state        a    claim          under    Federal       Rule    of   Civil

Procedure 12(b)(6).              In evaluating whether Miller’s damages claim

survives       Defendants’         12(b)(6)             motion,      the     Court    must      accept



                                                       9
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 10 of 14



Miller’s factual allegations as true and determine whether the

complaint contains “sufficient factual matter . . . to ‘state a

claim to relief that is plausible on its face.’”                        Ashcroft v.

Iqbal,    556     U.S.   662,   678   (2009)     (quoting     Bell   Atl.    Corp.   v.

Twombly, 550 U.S. 544, 570 (2007)).

     Nail and Ford assert that they are entitled to qualified

immunity     on    Miller’s     § 1983     claims   against    them.        “Qualified

immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their

conduct violates clearly established statutory or constitutional

rights of which a reasonable person would have known.” Gates v.

Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018) (quoting Dalrymple

v. Reno, 334 F.3d 991, 994 (11th Cir. 2003)). In deciding whether

to grant qualified immunity on a motion to dismiss, the Court

must accept “the factual allegations in the complaint as true and

draw[] all reasonable inferences in the plaintiff’s favor.” Davis

v. Carter, 555 F.3d 979, 981 (11th Cir. 2009) (quoting Dalrymple,

334 F.3d at 994)).          Here, Miller does not dispute that Nail and

Ford acted within the scope of their discretionary authority when

they supervised Thompson.

     The next question is whether Miller adequately alleged that

Nail and Ford violated clearly established law.                        To meet this

burden, Miller must allege a factual basis for finding that (1)

Thompson’s        actions       violated     Miller’s       clearly     established



                                            10
        Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 11 of 14



constitutional rights and (2) it was clearly established that a

supervisor     would    be    responsible        for   Thompson’s       constitutional

violations under the circumstances.                Nail and Ford do not dispute

that       Thompson      violated           Miller’s          clearly       established

constitutional     rights      when    he    committed        the   crime    of    sexual

assault of a probationer.              See, e.g., United States v. Lanier,

520 U.S. 259, 272 n.7 (1997) (acknowledging Fourteenth Amendment

due process liberty right against sexual assaults under color of

state law); see also Lee v. Ferraro, 284 F.3d 1188, 1199 (11th

Cir. 2002) (stating that it is a clear constitutional violation

to   use   significant       force    that   is    “wholly      unnecessary       to   any

legitimate law enforcement purpose”);                  cf. Hope       v. Pelzer, 536

U.S. 730, 745 (2002) (concluding that officials were on notice

that their conduct violated clearly established law even without

a case directly on point based on the “obvious cruelty inherent

in” the officers’ practices and the fact that the plaintiff “was

treated in a way antithetical to human dignity”).                       Nail and Ford

do, however, argue that Miller did not allege a factual basis for

a § 1983 supervisory liability claim.

        Supervisory officials like Nail                and Ford      “are   not liable

under § 1983 for the unconstitutional acts of their subordinates

on   the   basis   of   respondeat      superior        or    vicarious     liability.”

Keith    v.   DeKalb    Cnty.,   749    F.3d      1034,      1047   (11th   Cir.   2014)

(quoting Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003),



                                            11
         Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 12 of 14



abrogated in part on other grounds by Pearson v. Callahan, 555

U.S. 223, 236 (2009) (holding that district courts may consider

either       prong    of   the     qualified         immunity       analysis     first)       and

Randall v. Scott, 610 F.3d 701, 703 (11th Cir. 2010) (finding no

heightened       pleading         requirement)).               “Instead,       to      hold     a

supervisor      liable     a     plaintiff       must       show    that   the       supervisor

either directly participated in the unconstitutional conduct or

that a causal connection exists between the supervisor’s actions

and the alleged constitutional violation.” Id. at 1047-48.                                      A

plaintiff can establish the required causal connection by showing

that     a    “history     of     widespread          abuse”       put   the   “responsible

supervisor       on    notice      of     the        need   to     correct     the     alleged

deprivation” but the supervisor failed to do so.                                 Id. at 1048

(quoting      Cottone,     326    F.3d    at     1360).          “The    deprivations       that

constitute widespread abuse sufficient to notify the supervising

official      must    be   obvious,       flagrant,         rampant      and   of     continued

duration,       rather     than     isolated          occurrences.”            Id.     (quoting

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999)).

       Here, Miller does not allege that Nail or Ford participated

in or directed Thompson’s conduct.                     She also does not allege that

Nail or Ford knew about Thompson’s specific conduct with her but

failed to stop it.             But she does allege that Ford “was aware of,

or should have been aware of,” Thompson’s propensity “to misuse

his    authority       over      female    probationers            assigned     to    him     for



                                                12
       Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 13 of 14



supervision        of     their        probation             in     order        to     compel     female

probationers to engage in a sexual relationship with him,” yet

Ford did not adequately monitor Thompson. Am. Compl. ¶ 5.                                               And

Miller alleges that “specific incidents which occurred during the

two-year period before . . . Thompson began inappropriate contact

with [Miller],” including “sexual contact and/or assault by male

and female [probation] officers on female probationers,” put both

Ford   and    Nail       on    notice       that they             needed       “to take      action     to

prevent      the    recurrence          of       sexual           contact       and/or      assault      by

[probation] officers on female probationers.”                                    Id. ¶ 35.         Taking

the allegations as true and drawing all reasonable inferences in

Miller’s     favor        as     the    Court       must          do     at    this     stage     in    the

litigation,         Miller        alleges          that           Ford        knew    of     Thompson’s

propensity         to    engage        in        inappropriate                conduct      with    female

probationers and that Nail and Ford were both aware of specific

incidents     of        sexual    conduct          by    probation             officers      on    female

probationers,           yet    they      did       nothing             to      keep     Thompson       from

continuing to violate the clearly established rights of female

probationers.            In    light        of    the        clearly          established       law    that

probation officers may not sexually assault their probationers,

no   reasonable          person    in       Nail        or    Ford’s          position      could      have

believed that doing nothing in light of the information they had

was lawful. Cf. Cross v. State of Ala., State Dep’t of Mental

Health & Mental Retardation, 49 F.3d 1490, 1503 (11th Cir. 1995)



                                                   13
      Case 4:20-cv-00002-CDL Document 23 Filed 12/16/20 Page 14 of 14



(affirming   denial     of    qualified          immunity     to       a   supervisor        in   a

§ 1983/equal protection action where the supervisor did nothing

in response to a subordinate’s sexual harassment, discrimination,

and creation of a hostile work environment for the employee’s

female colleagues). The Court therefore denies Nail and Ford’s

motion to dismiss based on qualified immunity.

                                         CONCLUSION

     For   the    reasons      set       forth      above,    Defendants’            motion       to

dismiss    (ECF   No.   18)        is     granted      as    to    Miller’s          claim    for

injunctive    relief.         Defendants’            motion       to       dismiss    Miller’s

individual   capacity        claims       for      damages    against        Nail     and    Ford

based on qualified immunity is denied, and those claims remain

pending.      Thompson       did        not   move    to     dismiss         the     individual

capacity § 1983 claim against                   him, and      Miller’s        claim against

Thompson remains pending.

     IT IS SO ORDERED, this 16th day of December, 2020.

                                                 S/Clay D. Land
                                                 CLAY D. LAND
                                                 U.S. DISTRICT COURT JUDGE
                                                 MIDDLE DISTRICT OF GEORGIA




                                              14
